      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.1 Page 1 of 16




     Michael G. Doan #175649
 1
     Karen S. Spicker #127934
 2   Doan Law, LLP
     1930 S Coast Hwy #206
 3
     Oceanside, CA 92054
 4   Phone (760) 450-3333 • Fax (760) 720-6082
 5
     karen@doanlaw.com
     Attorney for Plaintiff, SUSAN KOSAKA
 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT
10                   SOUTHERN DISTRICT OF CALIFORNIA
11

12
                                    )
13
     SUSAN KOSAKA                   )            Case No.: '20CV0556 H   JLB
      Plaintiff,                    )
14                                  )
                                    )            COMPLAINT FOR DAMAGES
     Vs.                            )            RESULTING FROM VIOLATING
15
                                    )            11 U.S.C. §362; CCC 1788.14;
16   WESTERN DENTAL SERVICES, INC., )            CCC 1788.17; CBPC §17200;
                                    )
     and Does 1 through 10,         )
17
                                    )
18     Defendants.                  )
                                    )            JURY TRIAL DEMANDED
19                                  )

20
                                        I.
21                                INTRODUCTION
22      1) Plaintiff, SUSAN KOSAKA (“Kosaka”), brings this lawsuit against
23        Defendant, WESTERN DENTAL SERVICES, INC. (“WDS”), for violating
24        the Automatic Stay under 11 U.S.C. §362, California Civil Code §1788.14
25        and §1788.17 (“RFDCPA”), and California Business & Professions Code
26         §17200 (Unfair Competition Law “UCL”).
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            1
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.2 Page 2 of 16




        2) In summary, WDS unlawfully communicated with Kosaka during an active
 1
           Chapter 7 Bankruptcy despite knowledge of legal representation, unlawfully
 2
           communicated with Kosaka after she received her Chapter 7 discharge
 3
           Bankruptcy despite knowledge of legal representation, and to date refuses to
 4

 5
           stop its unlawful communications to collect on its discharged debt despite

 6
           thirteen (13) Notices of Bankruptcy and Attorney Representation being sent

 7
           to it.

 8
       3) The legislative history and primary purpose of Chapter 7 is to provide a

 9
           debtor with a “fresh start,” free from pre-petition unsecured creditors.

10
        4) On September 3, 1999, “urgency legislation” was passed adding Civil Code

11         §1788.17 to the RFDCPA which incorporated therein nearly all of the

12         provisions of the Federal Fair Debt Collection Practices Act (“FDCPA”) and

13         superseded numerous provisions of the RFDCPA, such as Civil Code

14         §1788.14, to the extent inconsistent, and which was enacted in 1977. The

15         California Legislature made the following findings and purpose in creating

16         Civil Code §1788, the RFDCPA:

17                  1) The banking and credit system and grantors of credit to consumers
                       are dependent upon the collection of just and owing debts. Unfair
18                     or deceptive collection practices undermine the public confidence
19                     which is essential to the continued functioning of the banking and
                       credit system and sound extensions of credit to consumers
20                  2) There is a need to ensure that debt collectors and debtors exercise
21                     their responsibilities to one another with fairness, honesty and due
                       regard for the rights of the other.
22                  3) It is the purpose of this title to prohibit debt collectors from
23                     engaging in unfair or deceptive acts or practices in the collection of
                       consumer debts and to require debtors to act fairly in entering into
24                     and honoring such debts, as specified in this title.
25

26

27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            2
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.3 Page 3 of 16




                                          II.
 1
                               JURISDICTION AND VENUE
 2
      5)   Jurisdiction of this Court arises under 28 U.S.C. §1334(b). See also Gray v.
 3
           Preferred Bank, 2010 U.S. Dist. LEXIS 104645, at *6-8 (S.D. Cal. Sep. 30,
 4
           2010)). Supplemental jurisdiction exists on the RFDCPA and UCL claims.
 5
      6)   Venue is proper in this District as Plaintiff is a natural person residing in the
 6
           County of San Diego and the Defendants regularly conduct business within
 7
           the County of San Diego. Furthermore, a substantial part of the events or
 8
           omissions giving rise to Plaintiff’s claims occurred in the County of San
 9
           Diego, California. Therefore, venue is proper within this District pursuant to
10
           28 U.S.C. § 1391.
11

12                                            III.
13                                          PARTIES

14    7)   Kosaka is a natural person residing in San Diego County, California.

15    8)   Kosaka is a “debtor” as that term is defined by 11 USC 101(13).

16    9)   Kosaka is a “debtor” under California Civil Code §1788.2(h).

17    10) WDS fully acquired SMILE WIDE DENTAL (“SWD”) in March 2017.

18    11) WDS is a California Corporation located at 530 S Main Street, Suite 600,

19         Orange, CA 92868.

20    12) WDS is a “creditor” as defined by 11 USC 101(10).

21    13) WDS is a “person” as that term is defined in California Civil Code

22         §1788.2(g).

23    14) WDS in the ordinary course of business regularly engages in debt collection

24         as that term is defined in California Civil Code §1788.2.

25    15) WDS is a “debt collector,” as that term is defined by California Civil Code
26         §1788.2(c).
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            3
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.4 Page 4 of 16




      16) Kosaka is ignorant of the true names and capacities of each Defendant sued
 1
           herein as DOES 1 through 10 (hereinafter “Does”), inclusive, and therefore
 2
           sues those Defendants by such fictitious names. Kosaka will seek leave to
 3
           amend this Complaint to include the true names and capacities of those Doe
 4

 5
           Defendants when they have been ascertained. At all times mentioned

 6
           herein, each of the Does sued herein was the agent and/or employee of one

 7
           or more of the remaining Defendants and was acting within the purpose and

 8
           scope of such agency and/or employment.

 9
                                            IV.
10                                         FACTS
11    17) Kosaka realleges and incorporates by reference the forgoing paragraphs as if
12         fully set forth herein.
13    18) In July 2019, Kosaka incurred an unsecured debt with SWD and WDS in the
14        amount of approximately $60.00.
15    19) On September 30, 2019, Kosaka filed a Chapter 7 Bankruptcy Case (19-
16         05933).
17    20) SWD was listed on schedule “F” as an unsecured creditor in the amount of
18         $60.00.
19    21) Notice of the Bankruptcy and Attorney Representation was sent to SWD by
20         the Bankruptcy Noticing Center through U.S. Mail on October 3, 2019. See
21         Attachment “A.”
22    22) WDS and SWD were on legal notice of both the Bankruptcy and Automatic
23         Stay since at least since the beginning of October 2019. See In re Ramirez,
24         183 B.R. 583, 589 (9th Cir. BAP 1995) (Knowledge of the bankruptcy filing
25         is the legal equivalent of knowledge of the automatic stay.)
26

27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            4
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.5 Page 5 of 16




      23) The forgoing notice served as a writing by the Kosaka’s attorney, Doan Law
 1
           Firm (“DLF”), that she was represented by DLF with respect to the
 2
           consumer debt held by WDS and such notice included DLF’S name and
 3

 4
           address and a request by the same that all communications regarding the

 5
           consumer debt be addressed to DLF.

 6
      24) Despite the forgoing, WDS and SWD continued to contact Kosaka each

 7
           month during the Bankruptcy from October 2019 thru December 2019, to

 8
           collect on its claim that was subject to the Bankruptcy Automatic Stay. See

 9
           Attachment “B.”

10
      25) Despite the forgoing, DLF sent an additional notice of the Bankruptcy and

11         Attorney Representation via U.S. First Class Mail to SWD and WDS on

12        December 31, 2019. See Attachment “C.”

13    26) On January 10, 2020, SWD was sent an additional Notice of Discharge and

14        Attorney Representation by US Mail by the Bankruptcy Noticing Center.

15         See Attachment “D.”

16    27) Despite the three (3) Notices SWD and WDS received, it continued to

17         communicate with Kosaka and collect on its discharged debt. See

18         Attachment “E.”

19    28) On January 27, 2020, Kosaka retained DLF to address the forging unlawful

20         activity.

21    29) On January 27, 2020, DLF sent a mitigation letter to WDS and SWD by two

22        (2) separate methods of US First Class Mail and three (3) attempted

23         facsimiles. See Attachment “F.”

24    30) Despite the forgoing seven (7) notices, SWD and WDS continued to
25         communicate with Kosaka to collect on its discharged debt in February
26         2020. See Attachment “G.”
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            5
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.6 Page 6 of 16




      31) On March 2, 2020, DLF sent its final mitigation letter to WDS and SWD by
 1
           three (3) separate methods of US First Class Mail-Certificate of Mailing,
 2
           four (4) attempted facsimiles, and one (1) email. See Attachment “H.”
 3
      32) Despite the forgoing thirteen (13) Notice of Bankruptcy and Attorney
 4

 5
           Representation, SWD and WDS continued to communicate with Kosaka to

 6
           collect on its discharged debt in March 2020. See Attachment “I.”

 7
      33) SWD and WDS refuse to abide by the RFDCPA and Bankruptcy Laws.

 8
      34) Kosaka brings this action to force SWD and WDS into compliance with the

 9
          RFDCPA and Bankruptcy Laws.

10
      35) Kosaka lost her mother 17 months ago, who lived with her and was one of

11        her best friends. Kosaka’s mother often accompanied her to SWD.

12         Accordingly, every time Kosaka sees a letter from SWD she gets sick to her

13         stomach and it reminds her of the untimely death of her mother. It was never

14         one of Kosaka’s goals to file for bankruptcy, but sadly her past now comes

15         back each month to haunt her. The constant harassment by SWD and WDS

16         reminds her time and time again of this sad time in her life. Words are not

17         enough to explain how much this bothers Kosaka and she is now paranoid of

18         everything causing credit problems again and every time they send a letter

19         she literally shakes.

20    36) Kosaka sustained actual damages as a direct result of the unlawful conduct

21         by WDS, including but not limited to:

22                 a. Emotional distress, pain and suffering, sleeplessness,
                      hopelessness, annoyance, aggravation, anxiety, depression,
23                    worry, fear, distress, frustration, embarrassment, etc.;
24                 b. Out of pocket costs;
                   c. Other incidental and consequential damages; and
25                 d. Attorney fees and costs.
26

27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            6
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.7 Page 7 of 16




                                          V.
 1
                              FOUR (4) CAUSES OF ACTION
 2

 3                         1) WILLFUL VIOLATIONS 11 U.S.C. §362
 4    37) Kosaka realleges and incorporates by reference the forgoing paragraphs as if
 5         fully set forth herein.
 6    38) The Automatic Stay under 11 USC §362(a) provides in pertinent part:
 7                Except as provided in subsection (b) of this section, a petition filed
                  under section 301, 302, or 303 of this title, or an application filed
 8
                  under section 5(a)(3) of the Securities Investor Protection Act of
 9                1970, operates as a stay, applicable to all entities, of
10
                  1)    the commencement or continuation, including the issuance or
                        employment of process, of a judicial, administrative, or other
11                      action or proceeding against the debtor that was or could have
12
                        been commenced before the commencement of the case under
                        this title, or to recover a claim against the debtor that arose
13                      before the commencement of the case under this title;
14
                  6)    any act to collect, assess, or recover a claim against the
                        debtor that arose before the commencement of the case under
15                      this title;
16
      39) A creditor also has an affirmative duty to remedy an automatic stay violation
17
           once it becomes aware of the violation. Linblade v. Knupfer (In re Dyer),
18
           322 F.3d 1178, 1192 (9th Cir. 2003).
19
      40) WDS violated 362(a)(1) and (6) monthly at least three (3) separate times
20
           when it attempted to recover its pre-petition claim against Kosaka by
21
           harassing Kosaka to pay its pre-petition claim of $60.00.
22
      41) WDS’S communications after discharge and its refusal to withdraw its
23
           previous communications during the Bankruptcy resulted in additional
24
           discharge violations under 11 USC 524, but created continuing liability
25
           under 362(k).
26

27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            7
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.8 Page 8 of 16




                 Cognizable effects of a violation of the automatic stay may linger after
 1
                 the formal expiration of the stay. For example, the stay with respect
 2               to an individual debtor expires upon entry of discharge or dismissal of
                 the case. 11 U.S.C. § 362(c)(2).
 3
                 Nevertheless, consequences directly attributable to the violation of the
 4               stay before its expiration may continue to be visited upon a debtor for
 5
                 an additional period of time. Snowden v. Check Into Cash of Wash.,
                 Inc. (In re Snowden), 769 F.3d 651, 659 & 662 (9th Cir. 2014).
 6               Hence, liability for a stay violation continues at least until full
 7
                 restitution is actually made or, if after the expiration of the stay, the
                 court orders full restitution. Snowden, 769 F.3d at 659 & 662
 8               (ambiguous settlement offer does not terminate accrual of liability for
 9
                 stay violation).
                 Sundquist v. Bank of Am., N.A., 566 B.R. 563, 586 (Bankr. E.D. Cal.
10               2017).
11
      42) WDS’S violations of 362(a)(1) and (6) subjects it to damages under 11 USC
12
           §362(k), which provides the following remedies:
13
                 Except as provided in paragraph (2), an individual injured by any
14               willful violation of a stay provided by this section shall recover actual
15               damages, including costs and attorneys’ fees, and, in appropriate
                 circumstances, may recover punitive damages.
16

17    43) Willful violations of 11 USC §362 are essentially strict liability in nature.

18         See Associated Credit Servs. v. Campion (In re Campion), 294 B.R. 313,

19         317-18 (B.A.P. 9th Cir. 2003); Emmert v. Taggart (In re Taggart), 548 B.R.

20         275, 290 (B.A.P. 9th Cir. 2016); In re Shaw, No. NC-15-1406-BSKu, 2017

21         Bankr. LEXIS 1786, at *15 (B.A.P. 9th Cir. June 27, 2017).

22    44) Damages from willful stay violations are mandatory. See Simbas v. Taylor

23         (In re Taylor), 884 F.2d 478, 483 (9th Cir. 1989) (If a bankruptcy court finds

24         that a willful violation of the automatic stay has occurred, an award of

25         actual damages to an individual debtor, including attorney's fees, is
26         mandatory.)
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            8
      Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.9 Page 9 of 16




      45) The absolute refusal to end communications despite the thirteen (13) Notices
 1
           of Bankruptcy Commencement and Discharge were not only additional
 2
           violations under Linblade v. Knupfer (In re Dyer), but also amounted to the
 3
           blatant reckless and callous disregard to the Bankruptcy Code and rights of
 4

 5
           Kosaka which mandates additional punitive damages. See In re Bloom, 875

 6
           F.2d 224, 228 (9th Cir. 1989), “We have traditionally been reluctant to

 7
           grant punitive damages absent some showing of reckless or callous

 8
           disregard for the law or rights of others.”

 9
      46) Since WDS has compliance issues with the Bankruptcy Code, punitive

10
           damages are necessary to force WDS to provide additional training to its

11         employees, new policies, and new guidelines, to effectuate future

12         compliance with the Bankruptcy Code.

13    47) Such punitive damages will save future debtors from similar situations such

14         as Kosaka who has had to resort to an Order from this Court as her only

15         remaining means to force WDS to comply with 11 USC 362 and 11 USC

16         524.

17    48) “In the context of the Bankruptcy Code, a key societal interest underlying §

18         362(k)(1) is to have a self-executing private law mechanism to enforce the

19         automatic stay that is crucial to effective operation of the bankruptcy system.

20         The statutory punitive damages remedy evinces a public purpose that the

21         automatic stay not be a toothless tiger that can be flouted with impunity.”

22         Sundquist v. Bank of Am., N.A., 566 B.R. 563, 615 (Bankr. E.D. Cal. 2017).

23

24                      2) WILLFUL VIOLATIONS OF CCC 1788.14(c)
25    49) Kosaka realleges and incorporates by reference the forgoing paragraphs as if
26         fully set forth herein.
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                            9
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.10 Page 10 of 16




      50) California Civil Code §1788.14 of the RFDCPA provides in pertinent part:
 1
                No debt collector shall collect or attempt to collect a consumer debt
 2              by means of the following practices:
                       (c) Initiating communications, other than statements of account,
 3
                       with the debtor with regard to the consumer debt, when the debt
 4                     collector has been previously notified in writing by the debtor's
 5
                       attorney that the debtor is represented by such attorney with
                       respect to the consumer debt and such notice includes the
 6                     attorney's name and address and a request by such attorney
 7
                       that all communications regarding the consumer debt be
                       addressed to such attorney, unless the attorney fails to answer
 8                     correspondence, return telephone calls, or discuss the
 9
                       obligation in question.

10    51) Despite the thirteen (13) Notices of Attorney Representation, WDS
11         continued to communicate with Kosaka monthly thru US Mail and refuses to
12         stop as of the date of this lawsuit.
13    52) The communications by WDS on a debt not legally enforceable were not
14         authorized under the billing statement exception of California Civil Code
15         §1788.14(c), London v. Wells Fargo Bank, N.A., 2018 U.S. Dist. LEXIS
16         151270, at *7-8 (E.D. Cal. Sep. 5, 2018).
17    53) The foregoing violations by WDS were willful and knowing violations of
18         Title 1.6C of the California Civil Code (RFDCPA), and trigger actual
19         damages, attorneys’ fees and costs, and statutory damages of up to $1,000.00
20         under California Civil Code Section §1788.30.
21

22                       3)     WILLFUL VIOLATIONS OF CCC 1788.17
23    54) Kosaka realleges and incorporates by reference the forgoing paragraphs as if
24         fully set forth herein.
25    55) California Civil Code §1788.17 of the RFDCPA provides in pertinent part:
26                Notwithstanding any other provision of this title, every debt collector
27                collecting or attempting to collect a consumer debt shall comply with the
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           10
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.11 Page 11 of 16




                 provisions of §1692b to §1692j, inclusive, of, and shall be subject to the
 1
                 remedies in §1692k of Title 15 of the United States Code.
 2

 3    56) 15 U.S.C. §1692a(c) of the FDCPA provides in pertinent part:
 4               (a)Communication with the consumer generally Without the prior
 5
                 consent of the consumer given directly to the debt collector or the
                 express permission of a court of competent jurisdiction, a debt
 6               collector may not communicate with a consumer in connection with
 7
                 the collection of any debt—
                        (2)if the debt collector knows the consumer is represented by an
 8                      attorney with respect to such debt and has knowledge of, or can
 9
                        readily ascertain, such attorney’s name and address, unless the
                        attorney fails to respond within a reasonable period of time to a
10                      communication from the debt collector or unless the attorney
11                      consents to direct communication with the consumer;

12
      57) Despite the thirteen (13) Notices of Attorney Representation, WDS
13
           continued to communicate with Kosaka monthly thru US Mail and refuses to
14
           stop as of the date of this lawsuit.
15
      58) WDS violated 15 U.S.C. §1692a(c) as incorporated into the RFDCPA by
16
           communicating directly with Kosaka with its letters when it knew DLF
17
           represented Kosaka on the debt.
18
      59) California Civil Code §1788.17 required that WDS comply with 15 U.S.C.
19
          §1692a(c).
20
      60) The foregoing violations of 15 U.S.C. §1692a(c) by WDS resulted in
21
           violations of California Civil Code §1788.17.
22
      61) California Civil Code Section 1788.17 provides that WDS is subject to the
23
           remedies of 15 U.S.C. §1692k for failing to comply with the provisions of
24
           15 U.S.C. §1692(c).
25
      62) The foregoing violations by WDS were willful and knowing violations of
26
           Title 1.6C of the California Civil Code (RFDCPA), and trigger actual
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           11
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.12 Page 12 of 16




           damages, attorneys’ fees and costs, and statutory damages of up to $1,000.00
 1
          under California Civil Code Section §1788.30.
 2
      63) The foregoing violations by WDS trigger statutory damages of up to
 3
           $1,000.00 under 15 U.S.C. §1692k pursuant to California Civil Code
 4

 5
           Section 1788.17.

 6

 7
                 4)     WILLFUL VIOLATIONS TRIGGERING CBPC §17200

 8
      64) Kosaka realleges and incorporates by reference the above paragraphs as

 9
           though set forth fully herein.

10
      65) Kosaka and WDS are each “person(s)” as that term is defined by Cal. Bus.

11         & Prof. Code §17201. Cal. Bus. & Prof. Code §17204 authorizes a private

12         right of action.

13    66) Cal. Bus. & Prof. Code §1704, a provision of the UCL (Cal. Bus. & Prof.

14         Code §§17200-17209), confers standing to prosecute actions for relief not

15         only on the public officials named therein, but also on private individuals,

16         i.e., “any person acting for the interest of itself, its members or the general

17         public.” [emphasis added]. The California Supreme Court explained that the

18         purpose of the UCL is to protect both consumers and competitors by

19         promoting fair competition in commercial markets for goods and services.

20         McGill v. Citibank, N.A., 2 Cal.5th 945,954 (2017). The primary form of

21         relief available under the UCL to protect consumers from unfair business

22         practices is an injunction. Id. Public injunctive relief is a remedy available

23         to private plaintiffs under the UCL. Id. at 961.

24    67) “Unfair competition is defined by Bus.& Prof. Code §17200 as

25         encompassing several types of business “wrongs,” including: (1) an
26         “unlawful” business act or practice, (2) an “unfair”, business act or practice,
27         (3) a “fraudulent” business act or practice, and (4) an “unfair, deceptive,
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           12
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.13 Page 13 of 16




           untrue, or misleading advertising.” The definitions in §17200 are written in
 1
           the disjunctive, meaning that each of these “wrongs” operate independently
 2
           from the others.
 3
                                     A. “Unlawful Prong”
 4

 5
      68) As set forth above, WDS knowingly and intentionally violated 11 U.S.C.

 6
           §362, 11 U.S.C. §524, California Civil Code §1788.14, California Civil

 7
           Code §1788.17, and satisfies the “unlawful” business acts or practices

 8
           perpetrated on borrowers.

 9
      69) WDS had other reasonably available alternatives to further its legitimate

10
           business interests, other than the conduct described herein.

11    70) Kosaka reserves the right to allege further conduct that constitutes other

12         unfair business act or practices. Such conduct is ongoing and continues to

13         this date.

14                                      B. “Unfair Prong”

15    71) WDS’S actions and representations also constitute an “unfair” business act

16         or practice under §17200 in that its conduct is substantially INJURIOUS TO

17         Kosaka, offends public policy, and is immoral, unethical, oppressive, and

18         unscrupulous as the gravity of the conduct outweighs any alleged benefits

19         attributable to such conduct. Without limitation, the business practices

20         described herein are “unfair” and shock the conscience because they offend

21         established public policy, violated 11 U.S.C. §362 and 11 U.S.C. §524,

22         violated California Civil Code §1788.14, violated California Civil Code

23         §1788.17, and are objectively immoral, unethical, oppressive, unscrupulous,

24         and/or substantially injurious to Kosaka.

25    72) WDS could and should have furthered its legitimate business interests by not
26         perpetrating its “unfair” business act on Kosaka.
27    73) Kosaka could not have reasonably avoided the injury she suffered.
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           13
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.14 Page 14 of 16




      74) Kosaka reserves the right to allege further conduct that constitutes other
 1
           unfair business acts or practices. Such conduct is ongoing and continues to
 2
           this date.
 3

 4

 5                                      VI.
 6
                                PRAYERS FOR RELIEF

 7
           WHEREFORE, Kosaka having set forth her claims for relief against WDS

 8
     herein, Kosaka respectfully requests this Court to enter Judgment against WDS as

 9
     follows:

10          A. Declaratory relief finding that WDS willfully violated the automatic
11              stay under 362 and continues to violate the discharge injunction under
12              524;
13          B. An award of Actual Damages of no less than $20,000.00 under 11
14              U.S.C. §362(k) for the actual damages Kosaka sustained;
15          C. An award of Punitive Damages of no less than $50,000.00 under 11
16              U.S.C. §362(k) for the reckless and callous disregard of 11 USC 362
17              and rights of Kosaka;
18          D. An award of Attorney’s fees and costs in bringing this action, according
19              to proof and with a fee multiplier, pursuant to 11 U.S.C. §362(k);
20          E. Injunctive relief under under 11 U.S.C. §362(k) that WDS cease all
21              future communications with Kosaka.
22          F. Injunctive relief under under 11 U.S.C. §362(k) that WDS provide
23              additional training to its employees, new policies, and new guidelines,
24              to effectuate future compliance with the Bankruptcy Code;
25          G. An award of Actual Damages of no less than $20,000.00 under Cal.
26              Civ. Code §1788.30(a) for the actual damages Kosaka sustained;
27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           14
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.15 Page 15 of 16




 1          H. An award of Attorney’s fees and costs, according to proof and with a
 2             fee multiplier, under Cal. Civ. Code §1788.30(a):
 3          I. Statutory damages of $1,000.00 pursuant to California Civil Code
 4             §1788.30(b);
 5          J. Statutory damages of $1,000.00 pursuant to California Civil Code
 6             §1788.17 incorporating 15 U.S.C. §1692k for violations of 15 U.S.C.
 7             §1692a(c)and other economic damages;
 8          K. That the conduct of WDS complained of herein be determined and
 9             adjudged to be in violation of the rights of Kosaka under Bus. & Prof.
10             Code §17200;
            L. An award of actual damages subject to proof at trial against WDS
11
               pursuant to Cal. Bus. & Prof. Code §17200;
12
            M. An award of punitive damages of $50,000 against WDS pursuant to
13
               Cal. Bus. & Prof. Code §§17200 et. seq.;
14

15
            N. An award of attorney’s fees and costs of suit against WDS pursuant to

16
               Cal. Bus. & Prof. Code §§17200, et. seq.;

17
            O. An award of equitable and injunctive relief pursuant to Cal. Bus. &

18
               Prof. Code § 17200 against WDS;

19
            P. Declaratory Relief against WDS, declaring their practices in violation

20
               of 11 USC 362 and 524, California Civil Code Section §§1788.14, and

21             1788.17 and 15 U.S.C. § 1692a(c), constitute “unfair” and “unlawful”

22             business Practices under Bus. & Prof. Code §17200; and

23          Q. Such other and further relief as the Court may deem just and proper.

24

25   Dated: March 24, 2020                Respectfully submitted,

26                                        By:   s/ Karen Spicker
27                                              Karen Spicker, Attorney for Plaintiff
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           15
     Case 3:20-cv-00556-H-DEB Document 1 Filed 03/24/20 PageID.16 Page 16 of 16




 1

 2

 3

 4
                                       JURY DEMAND
 5
     Plaintiff respectfully demands a trial by jury on all issues so triable in this lawsuit.
 6
     Dated this _24__ day of March 2020.
 7
                                                     s/ Karen Spicker
 8                                                   Karen Spicker, Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ______________________________________________________________________________
28
                                      COMPLAINT
                                           16
